Citation Nr: 1616167	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-13 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral defective hearing, rated as 20 percent disabling prior to April 27, 2010.

2.  Entitlement to an increased rating for bilateral defective hearing, rated as 50 percent disabling from April 27, 2010.

3.  Entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for the combined effects of service-connected hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to January 1972.  He is a recipient of a Purple Heart award as well as a Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to a rating in excess of 20 percent for bilateral defective hearing.

In a January 2013 rating decision, the RO increased the Veteran's rating for bilateral defective hearing to 50 percent disabling, effective April 27, 2010.  As this action did not constitute a full grant of the benefits sought, the appeal remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran initially requested a hearing on his April 2010 VA Form 9.  However, in a subsequent VA Form 9, submitted in response to an August 2015 Supplemental Statement of the Case, the Veteran indicated that he did not wish to participate in a Board hearing.  In a March 2016 Informal Hearing Presentation (IHP), the Veteran, through his representative, requested that the Board adjudicate the appeal on its merits.

In January 2016, the Veteran submitted an application for a total disability rating based on individual unemployability (TDIU) based on the collective impact of multiple service-connected disabilities.  See VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received January 2016.  A review of the record indicates that the TDIU issue, as well as increased rating claims for posttraumatic stress disorder (PTSD), hypertension and diabetes mellitus, are being actively developed by the RO.  As the Veteran claims unemployability due to the collective impact of multiple service-connected disabilities - the claims of which are not on appeal, the Board finds that assuming jurisdiction over the TDIU is not warranted and that formal referral is also not warranted.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 19.9(b) (2015). 

In a January 2016 statement, the Veteran raised the issue of entitlement to service connection for obstructive sleep apnea.  Effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 186 (Sept. 25, 2014).  The RO is hereby advised that the Veteran has articulated an intent to file a claim, and should take appropriate action.

The issue of entitlement to an increased rating for bilateral defective hearing on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 27, 2010, the Veteran's bilateral defective hearing was no worse than Level V hearing loss in each ear.

2.  From April 27, 2010, the Veteran's bilateral defective hearing has been no worse than Level VIII hearing loss in the right ear and Level IX hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  Prior to April 27, 2010, the criteria for a schedular rating in excess of 20 percent for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  From April 27, 2010, the criteria for a schedular rating in excess of 50 percent for bilateral defective hearing are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, such a VCAA-compliant notice letter was sent to the Veteran in February 2008, and the RO has informed the Veteran of all relevant readjudications.  In a March 2016 IHP, the Veteran, through his representative, waived RO review of newly submitted evidence.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim on appeal.  The Veteran's VA outpatient and in-service treatment records have been obtained, and the Veteran has been afforded numerous VA audiological examinations in connection with his claim, most recently in March 2016.  Upon review, the report from that examination indicates that the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and elicited a medical history with respect to the Veteran's hearing loss and the functional limitations caused thereby.  Additionally, the Veteran has supplemented the evidentiary record with witness statements concerning the functional impairment caused by his hearing loss disability.  Thus, the Board finds that the March 2016 examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (holding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
Analysis

The Veteran contends that his bilateral defective hearing warrants a rating in excess of 20 percent, prior to April 27, 2010, and a rating in excess of 50 percent thereafter.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability for bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I (for essentially normal hearing acuity) through Level XI (for profound deafness).  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that:

(a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

The Veteran filed the instant claim for an increased rating in November 2007.  Prior to filing his claim, he was seen in September 2007 for a VA audiology hearing evaluation consult, during which he reported that he had trouble understanding speech and that speech sounds were garbled.  At that time, puretone testing for both ears reflected mild to severe sensorineural hearing loss (no specific puretone threshold findings were provided).  His speech discrimination score was 92 percent.  The audiologist recommended that he adjust his hearing aids.

In a January 2008 statement, the Veteran reported that his bilateral hearing loss had increased in severity.  He indicated that he had worn hearing aids since 2001 and knew his hearing had worsened because initially he "could hear a little bit" without the hearing aids but "now I hear virtually nothing" without them.  He reported that, even with the hearing aids, he missed parts of conversations, heard words that were different than those being said, and had difficulty talking on the phone.  He also reported that, when he had ringing in the ears, he "simply can't hear," and that this happened quite frequently.  (The Veteran is in receipt of a separate 10 percent rating for tinnitus.)  He noted that his hearing loss negatively impacted his family and business dealings.  Also of record are statements, dated in February 2008, from his spouse and a co-worker attesting to the Veteran's hearing loss.

An April 2008 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
65
65
70
LEFT
50
65
65
70
65

Speech audiometry revealed speech recognition ability of 80 percent in both ears.  On physical examination, the auricles and external ears were within normal limits, although an otoscopy revealed excessive cerumen bilaterally.  The examiner noted that the Veteran's hearing condition had "progressed to moderate to moderately severe bilateral sensorineural hearing loss."

The Board notes that the April 2008 study results reflected exceptional patterns of hearing impairment of the type contemplated by 38 C.F.R. § 4.86(a).  As such, the Roman numeral determination for hearing impairment of each ear will be the higher of the value from Table VI and the value from Table VIa, evaluating each ear separately.  See 38 C.F.R. § 4.86(a).  Applying the April 2008 results to both Table VI and Table VIa in 38 C.F.R. § 4.85, the result most favorable to the Veteran reflects a finding of Level V hearing loss in both ears.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 20 percent rating.  Accordingly, the Veteran's existing 20 percent rating was continued via rating decision in July 2008.

In his VA Form 9, received by VA on April 27, 2010, the Veteran reported that he was entitled to a 50 percent rating or higher for his hearing loss.  He reported that his hearing loss had a "tremendous negative effect on my ability to communicate in the work place"; "handicapped my ability to earn a living"; and "restricted my personal and social life."  In addition, the Veteran stated that he believed there was some "confusion as to the severity of my hearing loss by the audiology department at the VAMC in Richmond," where he received outpatient treatment.  He suggested that he was improperly evaluated, and stated that he was given the wrong hearing aids and as a result spent almost two years not being able to hear.  He noted that his current hearing aids were inadequate.

A December 2012 VA audiological examination revealed puretone thresholds tested by air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
65
75
70
LEFT
60
65
70
65
70


Puretone thresholds tested by bone conduction, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
70
70
105
LEFT
60
60
70
70
105

Speech audiometry revealed speech recognition ability of 56 percent in the right ear and 52 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss bilaterally, and the examiner noted that the Veteran had difficulty understanding speech and communicating in his work environment, on the phone and in person-to-person conversations.

Applying the results of the December 2012 VA bone conduction study, the worst study (which again reflected exceptional patterns of hearing impairment), to the tables provided in 38 C.F.R. § 4.85, the result most favorable to the Veteran reflects a finding of Level VIII hearing loss in both ears.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 50 percent rating.  Accordingly, the RO increased the Veteran's rating to 50 percent, effective April 27, 2010, the date the RO received his substantive appeal.

In September 2015, the Veteran submitted correspondence arguing that his current 50 percent schedular rating should be retroactive on grounds that the April 2008 VA audiological examination results were "flawed with respect to the assigned percentage values for speech recognition."  The Veteran explained that the audiologist required him to "guess at words that I could not understand and identify correctly," which resulted in his speech recognition scores being artificially inflated.  In contrast, the December 2012 examination did not require him to guess at words and therefore led to more accurate results.  In addition, he argued that he was entitled to an extraschedular rating, as the "impairment rating assigned by VA does not adequately consider the limitations I face in my life due to my service connected hearing disability."

In November 2015, the Veteran's representative argued that the Veteran's contentions of hearing loss had remained consistent throughout the appeal period, and that the existing VA audiological testing was inadequate to determine the severity of his hearing loss.  The representative also reiterated that the Veteran was entitled to an extraschedular rating for his hearing loss in light of its impact on his employability.

A March 2016 VA audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
70
70
LEFT
55
60
65
75
70

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and 40 percent in the left ear.  The examiner opined that the Veteran's hearing loss caused functional impairment, to include the inability to obtain a high school teaching position due to hearing loss.  The examiner noted that without hearing aids the Veteran's ability to hear is "severely limited."  The examiner added that, even with hearing aids, episodes of tinnitus prevented the Veteran from hearing anything.

Applying the results of the March 2016 VA examination (which again reflects exceptional patterns of hearing impairment) to the tables provided in 38 C.F.R. § 4.85, the result most favorable to the Veteran reflects a finding of Level VIII hearing loss in the right ear and Level IX hearing loss in the left ear.  Under Table VII of 38 C.F.R. § 4.85, these findings warrant a 50 percent rating.

In the March 2016 IHP, the Veteran's representative reiterated that an extraschedular rating was warranted.  In support of this claim, the representative argued that the hearing studies in the Veteran's case were inadequate because they were conducted "in the sterile quiet of an audiology booth," and thus did not reflect the severity of his condition in daily life.  

After carefully reviewing the evidence, the Board finds that the Veteran is not entitled to increased schedular ratings for his bilateral defective hearing.  In short, the most probative evidence demonstrates that a 20 percent schedular rating is warranted prior to April 27, 2010, and a 50 percent schedular rating is warranted thereafter.

Prior to April 27, 2010, the sole audiometric study of record performed during the appeal period demonstrates objective hearing loss that corresponds to a 20 percent schedular rating, pursuant to 38 C.F.R. §§ 4.85 and 4.86.  VA outpatient records during this period, including the September 2007 VA audiology consult note, are consistent with the findings reflected in the April 2008 study.  Moreover, the currently assigned 20 percent rating is consistent with the findings of a July 2003 VA audiological examination, in which puretone threshold averages were 66.25 decibels for both ears and Maryland CNC speech recognition scores were 80 percent for the right ear and 82 percent for the left ear.  In sum, there is simply no objective basis for a higher rating prior to April 27, 2010.  As such, the currently assigned 20 percent schedular rating is appropriate.  See Hart, 21 Vet. App. at 510.

The Board has considered the Veteran's claim that he is entitled to a higher rating prior to April 27, 2010.  Most notably, the Board is aware of his January 2008 allegations that his hearing acuity fluctuated and that his business and social life suffered due to his hearing loss.  The April 2008 VA examiner described the Veteran's hearing loss at that time as progressively worsening.  However, the objective April 2008 VA study results did not show hearing loss disability at the 50 percent level.  Additionally, while the Veteran's hearing loss disability clearly progressed in severity between April 2008 and April 2010, the Board cannot factually ascertain from the lay and medical evidence whether the increased severity to the 50 percent disability level occurred prior to April 2010.  The Veteran has been given a favorable effective date to his statement received in April 2010 of increased disability symptoms.  Notably, the Veteran placed the onset to "almost" two years which does not coincide with the test results from April 2008.  

While laypersons are competent to report general symptoms such as hearing loss, the specific audiological findings from April 2008 and July 2003 are more probative as to the severity of the Veteran's hearing loss disability for VA purposes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the Veteran has not demonstrated that the April 2008 VA audiologist was not qualified or that any specific errors were made that would compromise the validity of the results.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA examinations).  While the Veteran feels he was forced to "guess" during the speech recognition portion of the April 2008 examination, the Board presumes that the audiologist is qualified to perform the examination and performed the examination in an appropriate manner.  Rizzo, 580 F.3d at 1292.  The Veteran's description of perceived inadequacies does not rise to the level of clear evidence of an inadequate examination protocol which rendered the results unreliable.  See generally Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the preponderance of the evidence is against a claim for an increased schedular rating prior to April 27, 2010.

For the period beginning April 27, 2010, the evidence of record includes December 2012 and March 2016 VA audiological studies, both performed by licensed audiologists, that are consistent with the Veteran's current 50 percent schedular rating.  See 38 C.F.R. §§ 4.85 and 4.86.  As noted above, the 50 percent rating was made effective on April 27, 2010, the date VA received his substantive appeal describing worsening hearing loss.  In fact, the first objective evidence of hearing loss at a level contemplated by a 50 percent schedular rating is the December 2012 audiological study, which documented similar puretone threshold averages but significantly reduced speech recognition scores when compared to the April 2008 study.  Likewise, the March 2016 study revealed hearing acuity and speech recognition scores that likewise support a 50 percent schedular rating under the applicable criteria.  Id.  As such, the weight of the evidence does not support a finding that the criteria for a schedular rating in excess of 50 percent have been met at any time during the appeal.

The Board has considered the Veteran's lay contentions that his hearing is worse than what is contemplated by his current 50 percent schedular rating but finds that these statements are outweighed by the objective audiological findings.  See Jandreau, 492 F.3d at 1376-77.  In addition, the Board acknowledges the Veteran's argument, submitted in September 2015, November 2015 and March 2016, that his VA audiological testing was inadequate and did not capture the severity of his hearing loss.  

On these points, the Board observes that the proposed rule for the current version of DC 6100 explains that the criteria of DC 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field."

Here, the Veteran's hearing loss disability has been evaluated based upon the exceptional pattern of hearing loss.  Thus, the Board defers to VA's expertise in determining the most appropriate measure of hearing loss impairment in terms of functioning under the ordinary conditions of life, including employment.  38 U.S.C.A. § 1155.  As discussed above, the Veteran has not forth clear evidence that the VA examiners did not properly discharge their examination duties.  See Rizzo, 580 F.3d at 1292.
However, as addressed in the REMAND below, the Board does find features of hearing loss disability that, when combined with service-connected tinnitus, warrants a referral for extraschedular consideration.

In sum, the evidence deemed most probative by the Board demonstrates that, pursuant to the criteria provided in 38 C.F.R. §§ 4.85 and 4.86, a 20 percent schedular rating, but no higher, is warranted for the Veteran's bilateral defective hearing prior to April 27, 2010.  A 50 percent schedular rating, but no higher, is warranted thereafter.


ORDER

Entitlement to a schedular rating in excess of 20 percent for bilateral defective hearing, prior to April 27, 2010, is denied.

Entitlement to a schedular rating in excess of 50 percent for bilateral defective hearing, from April 27, 2010, is denied.


REMAND

The Veteran has alleged that he is entitled to consideration for an extraschedular rating for his bilateral defective hearing, as his hearing loss combined with his service-connected tinnitus intermittently renders him unable to hear and significantly impacts his employability.

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the schedular evaluation does not contemplate the level of disability and symptomatology and is found inadequate, then the second inquiry is whether the exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent hospitalization.  If the disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation Service to determine whether an extraschedular rating is warranted.

Additionally, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."

Here, the Board finds that the first two criteria of Thun have been met, and therefore a referral to the Director of Compensation Service is warranted.  The most recent VA audiological examination report reflects that the Veteran's hearing loss, particularly in conjunction with his service-connected tinnitus, fluctuates and intermittently renders him "unable to hear anything."  Thus, the current 50 percent schedular evaluation, which contemplates severe but not total hearing loss, does not reasonably capture his disability picture.  Moreover, the Veteran has indicated that he had to quit his teaching job due to hearing problems, and the March 2016 VA audiological examination report included a note indicating an "inability to hear students in the classroom."  In light of these factors, the Board finds that there is marked interference with employment.  A referral for consideration of an extraschedular rating is therefore appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the claim for entitlement to an increased rating for bilateral hearing defect on an extraschedular basis to the Director of Compensation Service for consideration.

2.  If upon completion of the above action, any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


